Citation Nr: 0809170	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-01 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative arthritis of the 
left knee.  

3.  Entitlement to an increased rating for service-connected 
internal derangement, left knee, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
service-connected fracture, left femur, with osteomyelitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from May 1965 to April 1975.  

The veteran's appeal as to the issues listed above arose from 
an October 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in
Fort Harrison, Montana, which granted service connection for 
degenerative arthritis of the left knee, evaluated as 10 
percent disabling, and bilateral hearing loss, evaluated as 
noncompensable (0 percent disabling), and which denied claims 
for increased/compensable ratings for service-connected 
internal derangement, left knee, evaluated as 10 percent 
disabling, and service-connected fracture, left femur, with 
osteomyelitis, evaluated as noncompensable.   

In April 2007, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The veteran has no more than level IV hearing in his left 
ear, and no more than level I hearing in his right ear.  

2.  The veteran's service-connected degenerative arthritis of 
the left knee is shown to be productive of complaints that 
include pain; extension to 0 degrees, and flexion to at least 
90 degrees.  

3.  The veteran's service-connected internal derangement, 
left knee, is not shown to be productive of more than slight 
subluxation or lateral instability.  

4.  Repeated episodes of osteomyelitis are not shown, nor is 
there evidence of active infection within the past five 
years.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2007).  

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected degenerative arthritis of the 
left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5256, 5258, 5260, 5261, 
5262 (2007). 

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected internal derangement, left knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5257 
(2007).  

4.  The criteria for a compensable evaluation for service-
connected fracture, left femur, with osteomyelitis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 
5000, 5250, 5251, 5252, 5252, 5254, 5255 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Evaluations/Increased Ratings

The veteran asserts that higher evaluations/increased ratings 
are warranted for his service-connected bilateral hearing 
loss, degenerative arthritis of the left knee, internal 
derangement, left knee, and fracture, left femur, with 
osteomyelitis.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

With regard to the claims for higher initial evaluations for 
bilateral hearing loss, and degenerative arthritis of the 
left knee, the veteran is appealing the original assignments 
of disability evaluations following awards of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  With regard to the increased rating claims, a 
recent decision of the Court of Appeals for Veterans Claims 
essentially extends the analysis in Fenderson to all 
increased rating claims. See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2007).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).

As for the history of the veteran's disabilities, see 38 
C.F.R. § 4.1 (2007), the veteran's service medical records 
show that in September 1972, he was involved in a motor 
vehicle accident in which he was riding on a motorcycle and 
was hit by a car.  He sustained a closed fracture of the left 
mid-shaft of the left femur, and underwent an open reduction, 
internal fixation with intramedullary nail, left femur.  His 
left knee was subsequently noted to be productive of giving 
way, and internal derangement, and his left femur was noted 
to be productive of chronic osteomyelitis.  The internal 
hardware was removed in 1974.  A medical evaluation board 
report, dated in February 1975, notes that the veteran's 
disabilities included an internal derangement of the left 
knee, and chronic osteomyelitis of the left femur.  There was 
no treatment for hearing loss during service.  As for the 
post-service medical evidence, a VA examination report, dated 
in 1975, noted a history of a left femur fracture, with no 
current drainage and negative clinical findings, and left 
knee lateral ligament laxity with pain.  An associated X-ray 
report for the left femur noted a well-healed fracture, 
comminuted, at the middle third of the bone, excellent 
callous formation, no evidence of bone erosion or sequestrum, 
and good healing, alignment, and position.  Associated 
audiometric test results showed bilateral hearing loss as 
defined at 38 C.F.R. § 3.385 (2007).  There are no relevant 
treatment reports dated between the 1975 VA examination 
report and 2004.  There is no history of left knee surgery.  

A.  Bilateral hearing Loss

The veteran asserts that he is entitled to an increased 
rating for his bilateral hearing loss.  The Board observes 
that in evaluating service-connected hearing impairment 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

In April 1976, the RO granted service connection for left ear 
hearing loss, evaluated as noncompensable.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

In August 2004, the veteran filed his claim.  In October 
2004, the RO essentially granted service connection for right 
ear hearing loss, evaluated as 0 percent disabling.  The RO 
assigned an effective date of August 2, 2004 for service 
connection.  

The veteran has appealed the issue of entitlement to an 
initial compensable rating.  In this regard, the RO indicated 
that it was granting service connection for "bilateral 
hearing loss."  However, as previously noted, the RO had 
already granted service connection for left ear hearing loss.  
To the extent that the issue on appeal combines a newly 
service-connected disability (right ear hearing loss) with a 
previously service-connected disability (left ear hearing 
loss), given the Court's holding in Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007), discussed infra, the 
Board's analysis is unaffected by the RO's characterization 
of this issue.  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

A VA audio examination report, dated in August 2004, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
15
55
75
LEFT
N/A
10
50
85
80

These results show an average decibel loss of 38.75 in the 
right ear and 56.25 in the left ear.  Speech recognition 
ability was 94 percent, right ear, and 80 percent, left ear. 

A VA audio examination report, dated in September 2005, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
15
60
80
LEFT
N/A
5
55
90
85

These results show an average decibel loss of 40 in the right 
ear and 58.75 in the left ear.  Speech recognition ability 
was 100 percent, right ear, and 80 percent, left ear.  

A VA audio examination report, dated in November 2006, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
25
70
80
LEFT
N/A
15
60
85
80

These results show an average decibel loss of 45 in the right 
ear and 60 in the left ear.  Speech recognition ability was 
96 percent, right ear, and 80 percent, left ear.  

Based on the foregoing, the Board finds that a compensable 
rating for hearing loss is not warranted.  The 2004, 2005, 
and 2006, test results all show that the veteran's hearing in 
the left ear is consistent with level IV hearing, and that 
the hearing in the veteran's right ear is consistent with 
level I hearing.  See 38 C.F.R. § 4.85.  As such, a 
compensable rating is not warranted.  Id., Tables VI and VII.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  

In reaching this decision, the Board emphasizes that service-
connected hearing impairment disability ratings are derived 
by a mechanical application of the rating schedule.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

B.  Degenerative Arthritis, Left Knee

In August 2004, the veteran filed a claim for an increased 
rating for his service-connected internal derangement, left 
knee.  In October 2004, as part of its analysis of that 
claim, the RO granted service connection for degenerative 
arthritis of the left knee, and assigned an additional, 
separate 10 percent evaluation.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997).  The veteran has appealed the issue 
of entitlement to an initial evaluation in excess of 10 
percent.  He essentially asserts, in part, that physicians 
have ruled out treating him with a left knee replacement in 
the future due to his history of osteomyelitis, and that he 
therefore may lose his leg in the future.  See e.g., 
veteran's letter, received in November 2004; June 2004 report 
from Dr. Makman.  

The RO has evaluated the veteran's degenerative arthritis of 
the left knee, as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5260.  Under DC 5260, a 10 
percent evaluation is warranted where knee flexion is limited 
to 45 degrees.  A 20 percent evaluation is warranted where 
knee flexion is limited to 30 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The Board finds that a rating in excess of 10 percent under 
DC 5260 is not warranted.  The only recorded ranges of motion 
for the left knee are as follows: flexion to 115 degrees 
(August 2004 VA examination report); flexion to 135 degrees 
(September 2005 VA examination report, and November 2006 VA 
examination report).  The Board further notes that a report 
from Stanley H. Makman, M.D., dated in June 2004, states that 
the veteran's left knee had a "good range of motion," and 
that no specific degrees of motion were recorded.  
Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent under DC 5260 have not been met, that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), under 38 C.F.R. § 4.71a, DC 5261, a 20 percent 
evaluation is warranted where knee extension is limited to 15 
degrees.  

The Board finds that a rating in excess of 10 percent under 
DC 5261 is not warranted.  The only recorded ranges of 
extension for the left knee all show that the veteran's left 
knee has extension to 0 degrees.  See VA examination reports, 
dated in August 2004, September 2005, and November 2006.  
Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent under DC 5261 have not been met, that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.   

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is 
warranted for ankylosis of the knee with favorable angle in 
full extension or slight flexion between 0 degrees and 10 
degrees.  Ankylosis is immobility and consolidation of a 
joint due to disease, injury, surgical procedure.  Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995).  

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and 
fibula of either lower extremity warrants a 20 percent 
evaluation if there is a marked knee or ankle disability.  

The recorded ranges of motion in the left knee have 
previously been discussed, and there is no evidence of 
ankylosis of the left knee, or of a malunion of the left 
tibia and fibula.  Accordingly, the criteria for a rating in 
excess of 10 percent under DC's 5256 or 5262 have not been 
met.  In addition, the evidence is insufficient to show that 
the veteran's left knee is productive of dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2007).  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56,704 (1998).  In this case, 
the medical evidence does not contain evidence of such 
symptoms as neurological impairment, incoordination, loss of 
strength, or any other findings that would support a higher 
rating on the basis of functional loss due to pain.  In this 
regard, the June 2004 report from Dr. Makman notes that the 
veteran complained of left knee pain, to include upon 
standing at his job as a clerk.  On examination, he walked 
without a limp.  X-rays indicated bone-to-bone contact in the 
medial compartment.  The August 2004 VA examination report 
notes that the veteran complained of left knee pain upon 
standing or ambulating for more than 30 minutes to an hour, 
and stiffness after prolonged sitting.  He stated that he 
could not hike or play tennis due to his left knee symptoms, 
and that they limited his ability to stand on his feet in 
previous occupations.  On examination, he did not have pain 
on motion, but asserted that he would have pain on repetitive 
motion.  The diagnoses noted advanced degenerative arthritis 
of the left knee, post-previous injury.  

The September 2005 VA examination report notes that the 
veteran complained of left knee pain that "comes and goes," 
and stiffness if he sat too long.  He denied swelling, heat, 
redness, or locking.  He stated that there was giving way if 
he was too active, and indicated that he had fatigability and 
weakness when pain was increased, and that repetitive motions 
such was walking or standing caused increased pain such that 
he could not work after two to three days.  He stated that he 
was currently a student, and that he could do anything as 
long as it did not involve repetitive motion of the knee for 
more than a half an hour.  He further stated that he could do 
his own activities of daily living.  On examination, he did 
not use crutches, a brace, or a cane.  There was no effusion, 
and no pain on motion, although he asserted that he would 
have pain upon repetitive motion.  The diagnoses noted 
advanced degenerative arthritis of the left knee.  An 
addendum, dated in November 2005, notes repetitive motion 
(over ten squats) caused pain of 4-5/10, and a need to rest 
one to two hours, during which time the range of motion would 
be the equivalent of extension to 0 degrees and flexion to 90 
degrees.  There was no crepitus, or popping.  

The November 2006 VA examination report notes that the 
veteran stated that he did not use medications for pain, and 
that he used rest and exercise at a gym, although he had had 
to scale back his activities due to knee pain.  Intermittent, 
occasional use of a cane was noted.  The report indicates 
that there were no incapacitating episodes of arthritis, and 
that he was able to stand more than one, but less than three 
hours.  He was able to walk more than 1/4-mile, but less than 
one mile.  He complained of giving way, instability, pain, 
and stiffness, but denied weakness, and effusion.  He 
complained of moderate weekly flare-ups upon repetitive 
motions such as walking or standing over two hours, lasting 
three to seven days.  There was no inflammation.  He 
indicated that he feared that his knee would collapse and 
cause him to fall at times.  On examination, he took small 
steps and went slowly.  There was no evidence of abnormal 
weight bearing.  Pain began at 135 degrees of flexion, and 
loss of motion on repetitive use limited flexion to 125 
degrees.  An accompanying X-ray report contains an impression 
of degenerative change and joint space narrowing.  The report 
notes a five degree loss of motion due to pain, and a 15 
degree loss of motion on repetitive use, with walking or 
standing limited to two hours, with a need to walk slowly and 
take small steps.  The report states that there were no 
effects on his daily activities.  

The veteran's vocational rehabilitation records are also 
associated with the claims files.  These records include an 
August 2004 "counseling record," which notes that the 
veteran estimated his comfortable sitting tolerance at one 
hour, standing tolerance at 30 minutes, and walking tolerance 
to one mile on level ground, "all due to his knee 
condition."  He further stated that he could lift up to 75 
pounds on occasion, and up to 20 pounds frequently, and that 
he avoided using stairs due to knee pain.  He complained of 
left knee instability, and some problems with balancing, 
stooping, kneeling, crouching, turning, twisting, and 
crawling due to his left knee.  He indicated that he had 
problems with repetitive or fast-paced work due, in part, to 
his knee.  He further indicated that he had had to quit his 
most recent job due to knee pain (no evidence has been 
submitted in support of this assertion).  The record notes 
that he had an impairment in employability due to both 
service-connected and nonservice-connected disorders, (i.e., 
right foot and right shoulder disorders).  

In summary, there is no medical evidence showing that the 
veteran has such symptoms as atrophy, neurological 
impairment, or incoordination.  Even taking into account the 
notations of loss of motion on flare-ups, the Board finds 
that, when the ranges of motion in the left knee are 
considered together with the evidence of functional loss due 
to left knee pathology, the evidence does not support a 
conclusion that the loss of motion in the left knee more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  

As a final matter, separate ratings under 38 C.F.R. § 4.71a, 
DC Code 5260 and DC 5261 may be assigned for disability of 
the same joint, if none of the symptomatology on which each 
rating is based is duplicative or overlapping.  See 
VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  In this case, 
however, as set forth above, none of the medical evidence 
shows that the veteran's knee extension is limited to the 
extent necessary to meet the criteria for a separate 
compensable rating.  38 C.F.R. § 4.71, Plate II, DC 5261.  
Examinations have consistently shown normal extension at 0 
degrees.  Additionally, to assign two, separate compensable 
ratings solely based on painful motion under two separate 
diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) 
would be in violation of the rule of pyramiding.  See 38 
C.F.R. § 4.14; VAOPGCPREC 9-04.  Accordingly, the claim must 
be denied.

C.  Internal Derangement, Left Knee

The veteran asserts that an increased rating is warranted for 
his service-connected internal derangement, left knee, 
currently evaluated as 10 percent disabling.  He argues that 
he cannot play tennis due to knee pain, and that occasionally 
when he plants his left leg to change direction, his left 
knee gives way and he falls.  He essentially asserts that 
this fits within the definition of "instability."  See 
veteran's letter, received in November 2004.  

In a rating decision, dated in April 1976, the RO granted 
service connection for internal derangement, left knee, 
evaluated as 10 percent disabling.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002).  In August 2004, the veteran filed a claim for 
an increased rating.  In October 2004, the RO denied the 
claim.  The veteran has appealed.  

The RO has evaluated the veteran's internal derangement, left 
knee, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  
Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5257.  The evidence is insufficient to 
show that the veteran's left knee has been productive of 
moderate recurrent subluxation or lateral instability.  In 
this regard, both the September 2005 and November 2006 VA 
examination reports state that there were no episodes of 
dislocation, or recurrent subluxation.  A November 2005 
addendum to the September 2005 VA examination report further 
states that there was no instability, and no laxities.  
Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent under DC 5257 have not been met for 
the left knee, and that the claim must be denied.  In making 
this determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).  

D.  Fracture, Left Femur, with Osteomyelitis

The veteran asserts that a compensable rating is warranted 
for his service-connected fracture, left femur, with 
osteomyelitis.  

In a rating decision, dated in April 1976, the RO granted 
service connection for fracture, left femur, with 
osteomyelitis, quiescent, evaluated as zero percent 
disabling.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In August 2004, the veteran filed a claim for an increased 
rating.  In October 2004, the RO denied the claim.  The 
veteran has appealed.  

The RO has evaluated the veteran's fracture, left femur, with 
osteomyelitis, under 38 C.F.R. § 4.71a, DC 5000-5299.  See 38 
C.F.R. § 4.27 (2007) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  This hyphenated diagnostic code may be 
read to indicate that an orthopedic injury is the service-
connected disorder, and it is rated as if the residual 
condition is osteomyelitis under DC 5000.  

Under DC 5000, a 10 percent rating is warranted for 
osteomyelitis, acute, subacute, or chronic: inactive, 
following repeated episodes, without evidence of active 
infection within the last five years.  A 20 percent rating is 
warranted with discharging sinus or other evidence of active 
infection within the past 5 years.  

The Board finds that a compensable rating is not warranted 
under DC 5000.  The evidence is insufficient to show repeated 
episodes in the past.  The veteran's service medical records 
show that he was treated in 1974 for osteomyelitis.  No 
further episodes of active osteomyelitis are shown by the 
medical record that includes VA and military facility records 
of treatment from 1989 to 1996.  Currently, Dr. Makman's June 
2004 report notes that the veteran's left thigh had no 
evidence of infection or an old or recent sinus.  The August 
2004 VA examination report shows that the veteran denied any 
current drainage or problem from the femur area.  On 
examination, there were no sinus tracts, or drainage.  The 
relevant diagnosis noted a previous fracture of the left 
femur.  The examiner stated that the left femur was healed, 
and not causing difficulty.  The September 2005 VA 
examination report shows that the veteran denied left hip 
pain, but stated that he may have some limitation of motion, 
as he had noticed that his left hip did not swing upward as 
much as his right hip while he was exercising at the gym.  
The relevant diagnosis was previous fracture of the left 
femur with no specific residuals at this time, and noted that 
this injury was well-healed, and was not in itself causing 
difficulty.  In an addendum, dated in November 2005, the 
examiner stated that the veteran's left femur fracture did 
not involve the hips, that there were no hip residuals, and 
that there was no functional loss to the hips.   The November 
2006 VA examination report shows that the veteran denied hip 
pain, but thought that he might have some limitation of 
adduction while exercising at the gym.  The course of this 
disability since its onset was noted to be stable, with no 
current treatments.  An associated X-ray report for the left 
femur contains an impression of old fracture deformity and 
exuberant callous, with alteration compatible with chronic 
osteomyelitis.  A bone scan report for the left femur, dated 
in January 2006, notes minor asymmetric increased blood flow 
to the left mid-thigh, and a conclusion noting that the 
findings were consistent with osteomyelitis.  

In summary, the evidence shows that the veteran has a history 
of osteomyelitis of the left femur.  The August 2004 VA 
examination report shows that the examiner stated that the 
left femur was healed, and not causing difficulty.  The 
September 2005 VA examination report contains a diagnosis 
noting a previous fracture of the left femur with no specific 
residuals at this time, and noted that this injury was well-
healed, and was not in itself causing difficulty.  The 
January 2006 bone scan shows that the left femur has findings 
consistent with osteomyelitis; however, it does not note 
active infection.  The November 2006 VA examination report 
states that there was no sign of active oseomyelitis.  In 
summary, the evidence while showing no evidence of active 
infection In the last five years, also does not show repeated 
episodes of active infection since the initial episode in 
1974.  Accordingly, the Board finds that the preponderance of 
the evidence is against the claim that the criteria for a 
rating of 10 percent, the minimum compensable rating, under 
DC 5000 have been met, and that the claim must be denied.  
38 C.F.R. § 4.31 (where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met).

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  Schafrath.  

Under 38 C.F.R. § 4.71a, DC 5250, favorable ankylosis of the 
hip, in flexion at an angle between 20 and 40 degrees, with 
slight adduction or abduction, warrants a 60 percent rating.   

Under 38 C.F.R. § 4.71a, DC 5251, a 10 percent rating is 
warranted where thigh extension limited to 5 degrees.  

Under 38 C.F.R. § 4.71a, DC 5252, limitation of flexion of 
the thigh to 45 degrees warrants a 10 percent rating.  

Under 38 C.F.R. § 4.71a, DC 5253, a 10 percent rating is 
warranted for: Thigh, impairment of: Limitation of rotation 
of, cannot toe-out more than 15 degrees, affected leg, or, 
Limitation of adduction of, cannot cross legs.  

Under 38 C.F.R. § 4.71a, DC 5254, an 80 percent rating is 
warranted for: flail joint of the hip.  

Under 38 C.F.R. § 4.71a, DC 5255, a 10 percent evaluation is 
warranted for: Femur, impairment of: Malunion of: with a 
slight knee or hip disability.  

However, the evidence does not show that the veteran has a 
malunion of his left femur, or a flail joint of the hip.  
Furthermore, there is no evidence of left hip ankylosis.  In 
addition, the September 2005 VA examination report shows that 
the veteran's left hip had extension to 30 degrees, abduction 
to 40 degrees, and adduction to 20 degrees.  The November 
2006 VA examination report shows that the veteran's left hip 
had extension to 30 degrees, flexion to 125 degrees, 
abduction to 45 degrees, and adduction to 10 degrees, 
external rotation to 60 degrees, and internal rotation to 40 
degrees.  He could toe-out greater than 15 degrees, and he 
could cross his legs.  Given the foregoing, the evidence is 
insufficient to show that the criteria for a compensable 
rating have been met under DC's 5250, 5251, 5252, 5253, 5254, 
and 5255.   

The Board further finds that while 38 C.F.R. §§ 4.40 and 4.45 
are for application here, there is insufficient objective 
evidence of pathology, disuse atrophy, incoordination on use, 
weakness, or painful motion such that a compensable rating is 
warranted under these regulations.  Deluca; VAGCOPPREC 9-98.  
That is, the clinical findings are insufficient to show that 
his symptoms result in any additional functional limitation 
to a degree that would support a compensable rating.  In this 
regard, the August 2004 VA examination report shows that the 
examiner stated that the left femur was healed, and not 
causing difficulty.  The September 2005 VA examination report 
contains a diagnosis noting a previous fracture of the left 
femur with no specific residuals at this time, and noted that 
this injury was well-healed, and was not in itself causing 
difficulty.  The November 2005 addendum shows that the 
examiner stated that the veteran's left femur fracture did 
not involve the hips, that there were no hip residuals, and 
that there was no functional loss to the hips.  The November 
2006 VA examination report notes that on examination, the 
left hip had extension to 30 degrees, flexion to 125 degrees, 
abduction to 45 degrees, and adduction to 10 degrees, 
external rotation to 60 degrees, and internal rotation to 40 
degrees.  For all ranges of motion, there was no additional 
limitation of motion on repetitive use.  There is also a 
notation of a 15 degree loss of motion for left hip adduction 
upon repetitive use.  

In summary, the findings (or lack thereof) as to ranges of 
motion, strength, atrophy, and neurological functioning for 
the service-connected left femur do not, in the Board's 
judgment, show that the veteran has functional loss due to 
pain to warrant a compensable rating.  Accordingly, a 
compensable rating is not warranted, even with consideration 
of the veteran's pain symptoms.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  

Under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007), a 10 percent evaluation is warranted for 
superficial scars that are painful on examination.  In this 
case, there is no evidence to show that the veteran has 
compensable manifestations of his left knee scar, or left 
femur scar, under 38 C.F.R. § 4.118.  In this regard, the VA 
examination reports indicate that the veteran has a surgical 
excision extending from the hip joint to the lateral surface 
of the left thigh to three inches proximal to the left knee.  
There was some indentation, but it was well-healed with no 
sinus tracts or drainage.  There are no other relevant 
findings.  Thus, the assignment of a separate 10 percent 
evaluation for a left femur scar is not warranted.  

E.  Conclusion

In deciding the veteran's increased rating claims, the Board 
has considered the determination in Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007), and whether the 
veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
As noted above, the Board does not find evidence that the 
veteran's left knee arthritis evaluation, or his bilateral 
hearing loss evaluation, should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  The Board therefore finds that the evidence is 
insufficient to show that the veteran had a worsening of his 
service-connected left lower extremity disabilities, or his 
bilateral hearing loss, such that increased/compensable 
evaluations are warranted.    

In reaching these decisions, the Board considered the 
benefit- of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

With regard to the claims for increased/compensable initial 
evaluations, in August and November of 2004, the RO sent the 
veteran notice letters (hereinafter "VCAA notification 
letters").  The August 2004 VCAA notice was sent prior to 
the grant of service connection for arthritis of the left 
knee and hearing loss.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in October 2004, disability ratings were 
assigned, and effective date were established.  Therefore the 
veteran's claims were substantiated as of October 2004.  Any 
error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claims, and here, his claims have 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in October 2004, the December 2005 statement of the 
case, and the three supplemental statements of the case.  The 
veteran was afforded a hearing in April 2007.  The record 
also shows that the veteran has actual knowledge of the 
evidence necessary to substantiate the claims for higher 
initial ratings, based upon his arguments and those presented 
by his representative.  See e.g., statement of accredited 
representative in appealed case, dated in March 2007; 
transcript of hearing, held in April 2007.  

With regard to the claims for increased ratings for service-
connected internal derangement, left knee, and fracture, left 
femur, with osteomyelitis, in August and November of 2004, 
the RO sent the veteran VCAA notification letters that 
informed him of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  The August 2004 VCAA notification letter 
was sent before the initial AOJ decision in this matter.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).    

With regard to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), no further notice is needed as to any disability 
rating or effective date matters.  As the increased ratings 
claims have been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

With regard to all claims on appeal, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims files.  
The RO has obtained the veteran's available service medical 
records, as well as VA and non-VA medical records, and VA 
vocational rehabilitation records.  The veteran has been 
afforded VA examinations covering all of the disabilities on 
appeal.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

As final matter, the Board has considered the recent decision 
of Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008).  With regard to the claims for 
compensable/increased initial ratings, Vazquez-Flores 
pertains to the requirements of 38 U.S.C.A. § 5103(a) for 
increased evaluation claims other than those based on initial 
evaluations.  However, as previously noted, the Court in 
Dingess held that section 5103(a) notice is not required for 
claims involving initial evaluations, because the purpose 
that the notice was intended to serve has been fulfilled.   

With regard to the claims for increased ratings, neither of 
the VCAA notices discussed the criteria for an increased 
rating, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the claims.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id., Vazquez-Flores, slip op. at 
12.  Specifically, a review of the appellant's 
representative's submission, received in March 2007, and the 
transcript of the appellant's hearing, held in April 2007, 
shows that the appellant's arguments were received subsequent 
to the December 2005 Statement of the Case, which listed all 
of the relevant criteria for increased ratings for the left 
femur, and left knee instability.  These submissions 
discussed the medical findings, to include whether the 
veteran's osteomyelitis was dormant, and whether his left 
knee gave way, as well as other left knee symptoms.  These 
actions by the veteran and his representative indicate actual 
knowledge of the right to submit additional evidence, the 
criteria involved, and of the availability of additional 
process.  As both actual knowledge of the veteran's 
procedural rights, and the evidence necessary to substantiate 
the claims, have been demonstrated and he, or those acting on 
his behalf, have had a meaningful opportunity to participate 
in the development of his claims, the Board finds that no 
prejudice to the veteran will result from proceeding with 
adjudication without additional notice or process.  
Furthermore, as discussed above, it appears that VA has 
obtained all relevant evidence.  Id.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

An initial compensable evaluation for service-connected 
bilateral hearing loss is denied.  

An initial evaluation in excess of 10 percent for service-
connected degenerative arthritis of the left knee, is denied.  

A rating in excess of 10 percent for service-connected 
internal derangement, left knee, is denied.  

A compensable rating for service-connected fracture, left 
femur, with osteomyelitis, is denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


